Citation Nr: 0121540	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  95-03 568	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy as secondary to exposure to Agent Orange.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for bronchitis and 
chronic obstructive pulmonary disease (COPD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Melba N. Rivera-Camacho, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946 
and from October 1950 to December 1968.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
February 1994 decision by the RO in St. Petersburg, Florida 
and a March 1997 decision by the RO in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  By a decision entered in July 2000, the Board denied 
service connection for peripheral neuropathy as secondary to 
Agent Orange; denied an increased evaluation for 
hypertension, evaluated as 10 percent disabling; denied an 
increased evaluation for bronchitis and COPD, evaluated as 30 
percent disabling; and granted an increased evaluation, to 20 
percent, for left shoulder dislocation.

2.  The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court); by order dated in March 2001, the Court 
vacated and remanded to the Board that part of the July 2000 
decision which had denied service connection for peripheral 
neuropathy as secondary to exposure to Agent Orange, an 
increased evaluation for hypertension, and an increased 
evaluation for bronchitis and COPD.

3.  The veteran died in April 2001, before the Board had an 
opportunity to re-adjudicate the claims remanded by the 
Court.


CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate the merits 
of the veteran's claims for service connection for peripheral 
neuropathy as secondary to Agent Orange, an increased 
evaluation for hypertension, or an increased evaluation for 
bronchitis and COPD.  38 U.S.C.A. § 7104(a) (West Supp. 
2000); 38 C.F.R. § 20.1302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that if a claimant perfects an appeal to 
the Board of an adverse determination with regard to his 
entitlement to disability compensation benefits under chapter 
11 of title 38 of the United States Code, then dies while the 
appeal is pending, the determination appealed is rendered a 
nullity.  See Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997).  Lacking a viable underlying decision by the agency 
of original jurisdiction, the Board cannot proceed to 
adjudicate the appeal on the merits.  It does not have 
jurisdiction to do so.  Id. at 334.  See also 38 U.S.C.A. 
§§ 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 (2000).

In the present case, the record shows that the Board, by a 
decision entered in July 2000, denied service connection for 
peripheral neuropathy as secondary to Agent Orange; an 
increased evaluation for hypertension, evaluated as 10 
percent disabling; and an increased evaluation for bronchitis 
and COPD, evaluated as 30 percent disabling.  By the same 
decision, the Board also granted an increased rating, to 20 
percent, for left shoulder dislocation.  The veteran appealed 
to the Court, and the Court, by order dated in March 2001, 
vacated and remanded to the Board that part of the July 2000 
decision which had denied service connection for peripheral 
neuropathy as secondary to exposure to Agent Orange, an 
increased evaluation for hypertension, and an increased 
evaluation for bronchitis and COPD.  Unfortunately, however, 
the veteran died in April 2001, before the Board had an 
opportunity to re-adjudicate the claims remanded by the 
Court.  Under applicable law, outlined above, his death 
operates to deprive the Board of jurisdiction to proceed to 
the merits of those claims.  The appeal of those claims must 
therefore be dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of the veteran's appeal or any 
derivative claim brought by his survivor(s).



ORDER

The appeal with respect to the claims for service connection 
for peripheral neuropathy as secondary to Agent Orange, an 
increased evaluation for hypertension, and an increased 
evaluation for bronchitis and COPD is dismissed.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

